DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to the independent claims should not be maintained in view of "None of the cited references teach or suggest a platooning plan that includes two routes for two vehicles, and segmenting each of those routes into pre-platooning segments, a platooning segment, and post-platooning segments, where information is provided to the first vehicle of information regarding regulations for traveling along each segment of the first route, and information regarding regulations for traveling along each segment of the second route is provided to the second vehicle.” However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 15, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Berlingerio (US 20180356238 A1) in view of Klingemann (US 20210182997 A1) in further view of Schubert (US 9940840 B1)
Regarding Claim 1, Berlingerio discloses A method comprising (Claim 1: A method for determining routes): 
receiving a first trip request associated with a first vehicle including a first trip origin and a first trip destination ([0080] A first set of route parameters is received (step 804) Each of the sets of route parameters may be associated with a route that is to be determined and/or an entity (e.g., a user, computing device, or vehicle) that is to travel along the determined route. at least one of the first set of route parameters and the second set of route parameters includes, for example, a starting point (or initial location), a finishing point (or destination)); 
receiving a second trip request associated with a second vehicle including a second trip origin and a second trip destination ([0080] a second set of route parameters is received (step 806) Each of the sets of route parameters may be associated with a route that is to be determined and/or an entity (e.g., a user, computing device, or vehicle) that is to travel along the determined route. at least one of the first set of route parameters and the second set of route parameters includes, for example, a starting point (or initial location), a finishing point (or destination)), wherein the first trip origin is different from the second trip origin (Fig. 6 element 624, 626, and 628 different routes with different starting points); 
generating a platooning plan that includes a first route associated with the first vehicle and a second route associated with the second vehicle, wherein the first route and the second route overlap for at least a portion of the respective route ([0083] A first route and a second route are determined based on the first set of route parameters and the second set of route parameters (step 808) the first route comprises a first shared portion and the second route comprises a second shared portion. The first shared portion of the first route may overlap); 
Berlingerio does not expressly disclose but Klingemann discloses segmenting the first route and the second route into a plurality of segments, the first route segmented into a first pre-platooning segment, a platooning segment, and a first post-platooning segment, the second route segmented into a second pre-platooning segment, the platooning segment, and a second post-platooning segment, wherein a platooning segment comprises an overlap between the first route and the second route (Fig. 7 and 8 [0035] wherein the platooning plan comprises, for each vehicle, a platooning route comprising a first individual section, a platooning section, and a second individual section.) 
providing first segment specific information relating to the first pre-platooning segment, the platooning segment, and the first post-platooning segment to the first vehicle and providing second segment specific information relating to the second pre-platooning segment, the platooning segment, and the second post-platooning segment to the second vehicle ([0038] a platooning plan is a schedule for multiple vehicles, each of which has a start and end location, wherein the platooning plan specifies the platooning routes of each individual vehicle including where to form and/or dissolve a platoon as well as positioning of each individual vehicle within the platoon. A platooning plan might include several distinct platooning sections or platooning sections with varying vehicles or vehicles in varying order.), wherein the first segment specific information comprises one or more regulations relating to travel along each segment of the first route, and wherein the second segment specific information comprises one or more regulations relating to travel along each segment of the second route ([0060] The platooning plan may, furthermore, include the data on which the estimated compensation was based, i.e. which parameters with respect to e.g. traffic density, weather conditions, vehicle distance, planned stops etc. were used by the platooning server when determining the estimated resource distribution.)
In this way, the system of Klingemann includes  a method and system for determining and distributing the cost among platooning vehicles based on information regarding the vehicles and on sensor data collected by the vehicles. Like Berlingerio, Klingemann is concerned with platooning.
Therefore, from the teachings of Berlingerio and Klingemann, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Klingemann since doing so would enhance the system by operating in a cost, energy and/or emission efficient manner, thereby improving the efficiency of commercial road and highway traffic.
Berlingerio does not expressly disclose but Schubert discloses and providing for at least semi-autonomous control of at least one of the first vehicle or the second vehicle according to the one or more regulations of the platooning segment in response to the at least one of the first vehicle or the second vehicle driving in a platoon along the platooning segment.  (Col 14 Lines 36-42 FIG. 4 depicts an example computing environment 400 of systems that facilitate platoon formation and management. Two computing systems 404 and 406 are depicted in the environment 400. The first is an autonomous driving and platooning (ADP) computing system 406. ADP system 406 is an onboard computing system that is installed on vehicle 402. Col 15 Lines 66-67 – Col 16 Lines 1-5 the vehicle 402 is an autonomous vehicle that can be driven along a travel route by machine, without the guidance of a human operator. The autonomous driving subsystem 414 may process data about the vehicle 402 and its environment to determine operations for safely driving the vehicle 402 on public or private roadways)
In this way, the system of Schubert includes providing instructions to vehicles to form a platoon based on the platoon parameters. Like Berlingerio, Schubert is concerned with a computing system that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinated arrangement.
Therefore, from the teachings of Berlingerio and Schubert, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Schubert since doing so would enhance the system by including providing instructions to vehicles to form a platoon based on the platoon parameters.
Regarding Claim 3, Berlingerio does not expressly disclose but Schubert discloses wherein the one or more regulations comprises one or more of: total platoon length (Col 19 Lines 32-33 a number of re-configurations of the platoon, a number of re-arrangements of the platoon), total platoon weight (Col 20 Lines 11-12 maximum collective weight of vehicles in a platoon), minimum platoon following distance, maximum platoon following distance (Col 13 Lines 44-46 maintain a pre-defined distance, or range of distances, between adjacent vehicles in the platoon), maximum platoon speed, minimum platoon speed (Col 19 Line 36 a traveling speed of the platoon), and maximum number of vehicles in a platoon (Col 20 Lines 7-8 maximum number of vehicles in platoon).  
In this way, the system of Schubert includes providing instructions to vehicles to form a platoon based on the platoon parameters. Like Berlingerio, Schubert is concerned with a computing system that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinated arrangement.
Therefore, from the teachings of Berlingerio and Schubert, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Schubert since doing so would enhance the system by including providing instructions to vehicles to form a platoon based on the platoon parameters.
Regarding Claim 5, Berlingerio discloses wherein the platooning segment comprises a joining point at the beginning of the platooning segment, wherein the joining point comprises a location at which the first vehicle and the second vehicle join to form a platoon.  ([0077] vessel 610 and vessel 616 may meet at meeting point 636 and travel together)
Regarding Claim 6, Berlingerio discloses wherein the platooning segment comprises an associated time component, wherein the time component describes a time at which the first vehicle and the second vehicle join to form the platoon.  ([0077] the departure of the vessels 610, 616, and 622 from their respective starting points may be timed or coordinated so that the vessels arrive at the meetings points at the same time)
Regarding Claim 7, Berlingerio discloses further comprising: providing for route guidance to the first vehicle along the first route to the joining point and instructions for joining the platoon; and providing route guidance to the second vehicle along the second route to the joining point and instructions for joining the platoon.  ([0077] routes 630, 632, and 634 are arranged so that vessel 610 and vessel 616 may meet at meeting point 636 and travel together, or at least within a predetermined distance of each other, along shared portions of their routes 630 and 632)
Regarding Claim 15, Berlingerio discloses A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions to ([0088] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention): - 35 -Attorney Docket No. 064359/535227 
LEGAL02/39255653v1receive a first trip request associated with a first vehicle including a first trip origin and a first trip destination([0080] A first set of route parameters is received (step 804) Each of the sets of route parameters may be associated with a route that is to be determined and/or an entity (e.g., a user, computing device, or vehicle) that is to travel along the determined route. at least one of the first set of route parameters and the second set of route parameters includes, for example, a starting point (or initial location), a finishing point (or destination)); 
receive a second trip request associated with a second vehicle including a second trip origin and a second trip destination([0080] a second set of route parameters is received (step 806) Each of the sets of route parameters may be associated with a route that is to be determined and/or an entity (e.g., a user, computing device, or vehicle) that is to travel along the determined route. at least one of the first set of route parameters and the second set of route parameters includes, for example, a starting point (or initial location), a finishing point (or destination)), wherein the first trip origin is different from the second trip origin (Fig. 6 element 624, 626, and 628 different routes with different origins); 
generate a platooning plan that includes a first route associated with the first vehicle and a second route associated with the second vehicle, wherein the first route and the second route overlap for at least a portion of the respective route([0083] A first route and a second route are determined based on the first set of route parameters and the second set of route parameters (step 808) the first route comprises a first shared portion and the second route comprises a second shared portion. The first shared portion of the first route may overlap); 
Berlingerio does not expressly disclose but Klingemann discloses segment the first route and the second route into a plurality of segments, the first route segmented into a first pre-platooning segment, a platooning segment, and a first post-platooning segment, the second route segmented into a second pre-platooning segment, the platooning segment, and a second post-platooning segment, wherein [[a]]the platooning segment comprises an overlap between the first route and the second route; (Fig. 7 and 8 [0035] wherein the platooning plan comprises, for each vehicle, a platooning route comprising a first individual section, a platooning section, and a second individual section. )
provide first segment specific information relating to the first pre-platooning segment, the platooning segment, and the first post-platooning segment to the first vehicle and providing second segment specific information relating to the second pre-platooning segment, the platooning segment, and the second post-platooning segment to the second vehicle ([0038] a platooning plan is a schedule for multiple vehicles, each of which has a start and end location, wherein the platooning plan specifies the platooning routes of each individual vehicle including where to form and/or dissolve a platoon as well as positioning of each individual vehicle within the platoon. A platooning plan might include several distinct platooning sections or platooning sections with varying vehicles or vehicles in varying order.), wherein the first segment specific information comprises one or more regulations relating to travel along each segment of the first route, and wherein the second segment specific information comprises one or more regulations relating to travel along each segment of the second route;  ([0060] The platooning plan may, furthermore, include the data on which the estimated compensation was based, i.e. which parameters with respect to e.g. traffic density, weather conditions, vehicle distance, planned stops etc. were used by the platooning server when determining the estimated resource distribution.)
In this way, the system of Klingemann includes  a method and system for determining and distributing the cost among platooning vehicles based on information regarding the vehicles and on sensor data collected by the vehicles. Like Berlingerio, Klingemann is concerned with platooning.
Therefore, from the teachings of Berlingerio and Klingemann, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Klingemann since doing so would enhance the system by operating in a cost, energy and/or emission efficient manner, thereby improving the efficiency of commercial road and highway traffic.
Berlingerio does not expressly disclose but Schubert discloses provide for at least semi-autonomous control of at least one of the first vehicle or the second vehicle according to the one or more regulations of the platooning segment in response to the at least one of the first vehicle or the second vehicle driving in a platoon along the platooning segment.  (Col 14 Lines 36-42 FIG. 4 depicts an example computing environment 400 of systems that facilitate platoon formation and management. Two computing systems 404 and 406 are depicted in the environment 400. The first is an autonomous driving and platooning (ADP) computing system 406. ADP system 406 is an onboard computing system that is installed on vehicle 402. Col 15 Lines 66-67 – Col 16 Lines 1-5 the vehicle 402 is an autonomous vehicle that can be driven along a travel route by machine, without the guidance of a human operator. The autonomous driving subsystem 414 may process data about the vehicle 402 and its environment to determine operations for safely driving the vehicle 402 on public or private roadways)
In this way, the system of Schubert includes providing instructions to vehicles to form a platoon based on the platoon parameters. Like Berlingerio, Schubert is concerned with a computing system that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinated arrangement.
Therefore, from the teachings of Berlingerio and Schubert, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Schubert since doing so would enhance the system by including providing instructions to vehicles to form a platoon based on the platoon parameters.
Regarding Claim 17, Berlingerio does not expressly disclose but Schubert discloses wherein the one or more regulations comprises one or more of: total platoon length (Col 19 Lines 32-33 a number of re-configurations of the platoon, a number of re-arrangements of the platoon), total platoon weight (Col 20 Lines 11-12 maximum collective weight of vehicles in a platoon), minimum platoon following distance, maximum platoon following distance (Col 13 Lines 44-46 maintain a pre-defined distance, or range of distances, between adjacent vehicles in the platoon), maximum platoon speed, minimum platoon speed (Col 19 Line 36 a traveling speed of the platoon), and maximum number of vehicles in a platoon.  (Col 20 Lines 7-8 maximum number of vehicles in platoon)
In this way, the system of Schubert includes providing instructions to vehicles to form a platoon based on the platoon parameters. Like Berlingerio, Schubert is concerned with a computing system that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinated arrangement.
Therefore, from the teachings of Berlingerio and Schubert, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Schubert since doing so would enhance the system by including providing instructions to vehicles to form a platoon based on the platoon parameters.
Regarding Claim 19, Berlingerio discloses wherein the platooning segment comprises a joining point at the beginning of the platooning segment, wherein the joining point comprises a location at which the first vehicle and the second vehicle join to form a platoon.  ([0077] vessel 610 and vessel 616 may meet at meeting point 636 and travel together)
Regarding Claim 20, Berlingerio discloses wherein the platooning segment comprises a break-up point at the end of the platooning segment, wherein the break-up point comprises a location at which the first vehicle and the second vehicle break platoon formation. ([0077] From meeting point 638, all three vessels may travel along shared portions of their respective route to break up point 640, where vessel 610 may break away from vessel 616 and vessel 622 and travel towards destination 608, while vessel 616 and vessel 622 continue to travel together.)
Regarding Claim 21, Berlingerio does not expressly disclose but Schubert discloses wherein the one or more regulations comprises a maximum platoon speed different from a maximum speed for non-platoon vehicles.  (Col 1 Lines 60-66 The one or more platoon parameters can include… a traveling speed of the platoon Col 18 Lines 31-33 In some implementations, the vehicle parameters may include an energy budget parameter, an energy supply profile parameter, or both. Col 18 Lines 50-55 In some implementations, the energy budget may, additionally or alternatively, indicate other constraints related to the purchase of power reserves, such as a price cap for the purchase of power reserves, or a maximum spend permitted for a given period of time (e.g., one trip, one day, one week, one month).)
In this way, the system of Schubert includes providing instructions to vehicles to form a platoon based on the platoon parameters. Like Berlingerio, Schubert is concerned with a computing system that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinated arrangement.
Therefore, from the teachings of Berlingerio and Schubert, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Schubert since doing so would enhance the system by including providing instructions to vehicles to form a platoon based on the platoon parameters.
Claims 8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berlingerio (US 20180356238 A1) in view of Salomon (US 20190025821 A1) in further view of Schubert (US 9940840 B1)
Regarding Claim 8, Berlingerio discloses An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least (Fig. 1 element 16 processing unit, element 28 memory [0088] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention): 
receive a first trip request associated with a first vehicle including a first trip origin and a first trip destination([0080] A first set of route parameters is received (step 804) Each of the sets of route parameters may be associated with a route that is to be determined and/or an entity (e.g., a user, computing device, or vehicle) that is to travel along the determined route. at least one of the first set of route parameters and the second set of route parameters includes, for example, a starting point (or initial location), a finishing point (or destination)); 
receive a second trip request associated with a second vehicle including a second trip origin and a second trip destination([0080] a second set of route parameters is received (step 806) Each of the sets of route parameters may be associated with a route that is to be determined and/or an entity (e.g., a user, computing device, or vehicle) that is to travel along the determined route. at least one of the first set of route parameters and the second set of route parameters includes, for example, a starting point (or initial location), a finishing point (or destination)), wherein the first trip origin is different from the second trip origin (Fig. 6 element 624, 626, and 628 different routes with different origins); 
generate a platooning plan that includes a first route associated with the first vehicle and a second route associated with the second vehicle, wherein the first route and the second route overlap for at least a portion of the respective route([0083] A first route and a second route are determined based on the first set of route parameters and the second set of route parameters (step 808) the first route comprises a first shared portion and the second route comprises a second shared portion. The first shared portion of the first route may overlap); 
segment the first route and the second route into a plurality of segments, wherein a platooning segment comprises an overlap between the first route and the second route, ([0076] FIG. 7, “shared” routes 630, 632, and 634 [0077] routes 630, 632, and 634 in FIG. 7 include shared portions formed between various meeting points and break up points. [0081] at least one of the sets of route sharing parameters (also) include a route sharing parameter that indicates a setting or preference with respect to the extent of overlap between the determined routes.); 
Berlingerio does not expressly disclose but Salomon discloses wherein information relating to the platooning segment is derived from regulations associated with a road along which the platooning segment extends; ([0045] The pieces of transport convoy information include and/or represent, for example, pieces of information associated with a transport convoy such as, by way of example, an identifier of the transport convoy, statements pertaining to the makeup of the transport convoy, statements pertaining to the maximum, minimum and/or average speed of the transport convoy and/or pieces of route information associated with the planned route of the transport convoy (e.g. pieces of information pertaining to the route profile and/or pieces of information pertaining to the speed profile). ) and wherein the one or more regulations comprises a maximum platoon speed different from a maximum speed for non-platoon vehicles; ([0045] a route is specified on the basis of the properties (e.g. the maximum permissible speed and/or external dimensions) of the transport vehicle and/or of the transport convoy, for example.)
In this way, the system of Salomon includes a method and a control apparatus for an autonomous and/or semiautonomous vehicle. Like Berlingerio, Salomon is concerned with platooning.
Therefore, from the teachings of Berlingerio and Salomon, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Salomon to the system Berlingerio since doing so would enhance the system by transporting of shipments over longer distances or in areas in which complex surroundings situations frequently arise.
Berlingerio does not expressly disclose but Schubert discloses provide information relating to the platooning segment to the first vehicle and the second vehicle (Col 23 Lines 9-11 FIG. 5 indicate one example of using a model 412 to determine platoon parameters that are estimated to optimize one or more specified outcomes. Col 23 Lines 26-32 At stage 516, the platoon manager 512 identifies which vehicles from the subset identified at stage 504 are included in the optimal proposed platoon. The platoon manager 512 then generates instructions directing these vehicles to form a platoon according to the configuration and arrangement of the optimal proposed platoon. At stage 518, the selected vehicles respond to the instructions and form a platoon.) wherein the information relating to the platooning segment comprises one or more regulations relating to platooning and (Col 19 Lines 29-30 Platoon parameters generally indicate a condition or other information about a collection of vehicles as a platoon) 
provide for at least semi-autonomous control of at least one of the first vehicle or the second vehicle according to the one or more regulations of the platooning segment in response to the at least one of the first vehicle or the second vehicle driving in a platoon along the platooning segment.  (Col 14 Lines 36-42 FIG. 4 depicts an example computing environment 400 of systems that facilitate platoon formation and management. Two computing systems 404 and 406 are depicted in the environment 400. The first is an autonomous driving and platooning (ADP) computing system 406. ADP system 406 is an onboard computing system that is installed on vehicle 402. Col 15 Lines 66-67 – Col 16 Lines 1-5 the vehicle 402 is an autonomous vehicle that can be driven along a travel route by machine, without the guidance of a human operator. The autonomous driving subsystem 414 may process data about the vehicle 402 and its environment to determine operations for safely driving the vehicle 402 on public or private roadways)
In this way, the system of Schubert includes providing instructions to vehicles to form a platoon based on the platoon parameters. Like Berlingerio, Schubert is concerned with a computing system that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinated arrangement.
Therefore, from the teachings of Berlingerio and Schubert, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Schubert since doing so would enhance the system by including providing instructions to vehicles to form a platoon based on the platoon parameters.
Regarding Claim 10, Berlingerio does not expressly disclose but Schubert discloses wherein the one or more regulations comprises one or more of: total platoon length (Col 19 Lines 32-33 a number of re-configurations of the platoon, a number of re-arrangements of the platoon), total platoon weight (Col 20 Lines 11-12 maximum collective weight of vehicles in a platoon), minimum platoon following distance, maximum platoon following distance (Col 13 Lines 44-46 maintain a pre-defined distance, or range of distances, between adjacent vehicles in the platoon), maximum platoon speed, minimum platoon speed (Col 19 Line 36 a traveling speed of the platoon), and maximum number of vehicles in a platoon.  (Col 20 Lines 7-8 maximum number of vehicles in platoon).  
In this way, the system of Schubert includes providing instructions to vehicles to form a platoon based on the platoon parameters. Like Berlingerio, Schubert is concerned with a computing system that selects two or more vehicles, based on a set of selection parameters, to form a platoon of vehicles that travel in a coordinated arrangement.
Therefore, from the teachings of Berlingerio and Schubert, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Schubert since doing so would enhance the system by including providing instructions to vehicles to form a platoon based on the platoon parameters.
Regarding Claim 12, Berlingerio discloses wherein the platooning segment comprises a joining point at the beginning of the platooning segment, wherein the joining point comprises a location at which the first vehicle and the second vehicle join to form a platoon.  ([0077] vessel 610 and vessel 616 may meet at meeting point 636 and travel together)
Regarding Claim 13, Berlingerio discloses wherein the platooning segment comprises a break-up point at the end of the platooning segment, wherein the break-up point comprises a location at which the first vehicle and the second vehicle break platoon formation.  ([0077] From meeting point 638, all three vessels may travel along shared portions of their respective route to break up point 640, where vessel 610 may break away from vessel 616 and vessel 622 and travel towards destination 608, while vessel 616 and vessel 622 continue to travel together.)
Regarding Claim 14, Berlingerio discloses wherein the apparatus is further caused to: provide for route guidance to the first vehicle along the first route to the joining point and instructions for joining the platoon; and provide route guidance to the second vehicle along the second route to the joining point and instructions for joining the platoon.  ([0077] routes 630, 632, and 634 are arranged so that vessel 610 and vessel 616 may meet at meeting point 636 and travel together, or at least within a predetermined distance of each other, along shared portions of their routes 630 and 632)
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berlingerio (US 20180356238 A1) in view of Klingemann (US 20210182997 A1) in further view of Schubert (US 9940840 B1) in further view of Pilkington (US 20180188745 A1)
Regarding Claim 22, Berlingerio does not expressly disclose but Pilkington discloses wherein the one or more regulations comprises a minimum platoon following distance.  ([0037] It is to be appreciated that the minimum following distance NNN realizes the maximum fuel benefit to the platoon vehicle pair 200.)
In this way, the system of Pilkington includes a minimum following distance. Like Berlingerio, Pilkington is concerned with two or more vehicles forming a platoon.
Therefore, from the teachings of Berlingerio and Pilkington, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Pilkington since doing so would enhance the system by including a minimum following distance for maximum fuel benefit.
Regarding Claim 23, Berlingerio does not expressly disclose but Pilkington discloses wherein the one or more regulations comprises a maximum platoon following distance.  ([0039] It is to be appreciated that the maximum following distance MMM realizes a substantially degradation or loss of fuel benefit to the platoon vehicle pair 200 relative to the fuel benefit that is realized in the arrangement of FIG. 2a . However, owing to the substantial spacing between the vehicles and even given that they are potentially travelling a high rate of speed while platooning as shown, the maximum following distance MMM ensures that the capabilities of the vehicles to be able to react in order avoid accidents based on following distance such as might be caused by changes in one or more variables external to the vehicles is not exceeded. Therefore, the platoon arrangement shown in FIG. 2b is the least fuel efficient, but it is also the arrangement least sensitive to safety concerns arising from the changes that might occur in one or more the variables external to the vehicles.)
In this way, the system of Pilkington includes a maximum following distance. Like Berlingerio, Pilkington is concerned with two or more vehicles forming a platoon.
Therefore, from the teachings of Berlingerio and Pilkington, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Pilkington since doing so would enhance the system by including a maximum following distance for increasing safety to avoid accidents.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Berlingerio (US 20180356238 A1) in view of Klingemann (US 20210182997 A1) in further view of Schubert (US 9940840 B1) in further view of Burke (US 20140282093 A1)
Regarding Claim 24, Berlingerio does not expressly disclose but Burke discloses wherein the joining point is selected based on a boundary around at least a portion of the platooning segment.  (Fig. 5 [0063] A geo-fence is determined for the caravan (step 322). The geo-fence comprises a virtual marking on a map around the caravan that represents geographic limits on the outer bounds of the caravan.)
In this way, the system of Burke includes a geo-fence for a caravan. Like Berlingerio, Burke is concerned with two or more vehicles forming a platoon.
Therefore, from the teachings of Berlingerio and Burke, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Burke since doing so would enhance the system by including a geo-fence marking on the map of the caravan.
Regarding Claim 25, Berlingerio does not expressly disclose but Burke discloses wherein the boundary around at least a portion of the platooning segment is determined based on locations within which platoon formation improves travel efficiency in at least one of time or distance. (Fig. 5 [0063] A geo-fence is determined for the caravan (step 322). The geo-fence comprises a virtual marking on a map around the caravan that represents geographic limits on the outer bounds of the caravan. In one embodiment, the geo-fence is based upon each of the following characteristics: the geographic locations of step 302, the direction of travel of step 304, the speed of step 306, the routes of step 308, the road features of step 310, the traffic conditions of step 312, the distances of step 314, the estimated times of step 316, the presence of any outliers of step 318, and any preferences of step 320)
In this way, the system of Burke includes a geo-fence for a caravan. Like Berlingerio, Burke is concerned with two or more vehicles forming a platoon.
Therefore, from the teachings of Berlingerio and Burke, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Burke since doing so would enhance the system by including a geo-fence marking on the map based on distance or time.
Regarding Claim 26, Berlingerio does not expressly disclose but Burke discloses wherein the joining point is selected based on at least one property of at least one of the first vehicle or the second vehicle. ([0073] Initial inputs (or requests) are received from members of the caravan pertaining to preferences of the members of the caravan as to a preferred general type of point of interest for a vehicle stop (step 410). Preferably, the occupants of the various vehicles 102 in the caravan 104 provide initial inputs when the occupants wish to make a stop along the route, such as for a service station, restaurant, hotel, rest stop tourist attraction, or other point of interest.)
In this way, the system of Burke includes a point of interest along the route. Like Berlingerio, Burke is concerned with two or more vehicles forming a platoon.
Therefore, from the teachings of Berlingerio and Burke, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Berlingerio to the system Burke since doing so would enhance the system by including a point of interest for the vehicles to stop at along the route.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664